Citation Nr: 0015350	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-47 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1972 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1995 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
veteran's claims of service connection for hearing loss and 
tinnitus.  Service connection was granted for several 
disabilities, including sinusitis, a left wrist fracture, and 
a left thumb fracture.  Each was assigned a non-compensable 
evaluation, and entitlement under 38 C.F.R. § 3.324 based on 
multiple non-compensable service-connected disabilities was 
denied.  In March 1999, the Board denied the claims of 
service connection for hearing loss and tinnitus.  The 
remaining issues were remanded.  Thereafter, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In September 1999, the veteran's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's February 1999 decision to the extent that 
it denied service connection for right ear hearing loss.  By 
a September 1999 order, the Court vacated the Board's 
decision insofar as it denied service connection for right 
ear hearing loss, and remanded the case to the Board for 
further action.


FINDING OF FACT

No competent medical evidence has been submitted showing that 
current right ear hearing loss is attributable to the 
veteran's military service.  

CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for right ear hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
has right ear hearing loss that was caused by exposure to 
noise in service.  Specifically, the veteran alleges that he 
was exposed to aircraft engine noise over the course of his 
twenty-plus years of military service, and that this exposure 
caused damage to his right ear hearing.  It is also requested 
that the veteran be afforded the benefit of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Furthermore, with hearing loss claims, it is important to 
point out that VA may only find hearing loss to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A review of the veteran's service medical records reveals 
that numerous audiological examinations were conducted over 
the course of his military service.  See service medical 
records dated in March 1972, June 1975, March 1976, May 1979, 
August 1980, August 1985, July 1986, October 1986, December 
1987, December 1988, August 1992, August 1993, and May 1994.  
The in-service audiological evaluations show that the veteran 
had increased thresholds on occasion.  (A March 1976 
audiological examination showed the veteran's increased 
thresholds at their worst.)  Specifically, at the March 1976 
audiological examination, the veteran's pure tone thresholds, 
in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
30
30
LEFT
20
30
25
25
25

Additionally, on the occasion of the veteran's May 1994 
separation examination, the examiner indicated that the 
veteran had moderate bilateral hearing loss.  However, 
audiological examination at that time demonstrated pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
25
LEFT
20
20
25
30
25

Service medical records also contain an undated questionnaire 
in which the veteran reported, among other things, repeated 
exposure to aircraft noise from July 1972 to August 1994.  
Additionally, the veteran reported on this questionnaire that 
he had only been provided earplugs for the period from 
February 1974 to March 1975.

Following the veteran's separation from military service he 
underwent a VA audiological examination in January 1995.  At 
the January 17, 1995, audiological examination the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
10
10
20
20
20

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
Additionally, the VA examiner opined that the veteran's 
hearing was within normal limits in both ears.  

As noted above, a review of the audiological evaluations 
contained in the service medical record reveals increased 
thresholds on occasion.  A May 1994 service examiner found 
that the veteran had moderate hearing loss bilaterally.  
Additionally, the 92 percent discrimination score noted in 
January 1995 reflects "impaired hearing" as defined by 
§ 3.385.  However, what is significant about this case is 
that there is no medical evidence linking any such impairment 
to the veteran's service or to the 1994 reference to hearing 
loss.  Additionally, there is no diagnosis of sensorineural 
hearing loss made in service, or thereafter such that the 
presumption of 38 C.F.R. §§ 3.307, 3.309 (1999) (organic 
disease of the nervous system may be presumed to have been 
incurred in service if manifested to a compensable degree 
within a year of separation from service) may be applied.  In 
other words, the evidence shows that the veteran had impaired 
hearing in January 1995, but no medical evidence has been 
presented that indicates that such post-service disability is 
attributable to service or to difficulties with decreased 
acuity noted in service.  

To illustrate this point, take, for example, a case where 
decreased function of a joint, such as a knee, is found in 
service-even noted at separation from service, and clinical 
findings suggesting a problem with the joint are also made 
within one year of separation from military service.  In such 
a case, the claimant would not be entitled to the presumption 
found in §§ 3.307, 3.309 to establish a medical nexus between 
his current knee impairment and military service, unless the 
knee impairment shown within a year of service was a chronic 
disability under § 3.309(a), such as arthritis.  Absent the 
diagnosis of arthritis, the only way to link currently shown 
knee disability to those problems experienced in service 
would be through competent medical evidence.  Because the 
Board is prohibited from exercising its own medical judgment 
in cases such as this, see Colvin v. Derwinski, 1 Vet. App. 
171 (1991), the Board could not conclude that knee impairment 
shown subsequent to service was the same process, or an 
extension of the process, demonstrated in service without 
medical opinion to that effect.  Similarly, while the 
veteran's right ear has "impaired hearing" as defined by 
§ 3.385, neither the VA examiner nor any other qualified 
medical practitioner has stated that the impaired hearing 
shown in 1995 was traceable to the problem with decreased 
acuity in service or was caused by an "organic disease[] of 
the nervous system."  § 3.309.  Therefore, because he has 
not been given a diagnosis of a specific disease process for 
which §§ 3.307, 3.309 provides a presumption of in-service 
incurrence (i.e., an organic disease of the nervous system 
like sensorineural hearing loss), the presumption found in 
§ 3.307(a)(3) does not apply.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In reaching the foregoing conclusion the Board has carefully 
considered the contentions of the veteran.  Although a lay 
witness is competent under the law to describe symptoms he 
has seen or experienced, he is not competent to offer a 
medical opinion attributing a disability to service, as this 
requires medical expertise.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's own opinion does not suffice.  Id.  
Accordingly, the veteran's statements regarding the onset of 
current right ear hearing loss do not constitute competent 
evidence sufficient to make the claim well grounded.

The veteran's representative has also requested consideration 
of the benefit-of-the-doubt doctrine; however, this doctrine 
does not apply until after the veteran has submitted a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

